Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 Response to Amendment
Claim 10 is amended.  Claims 1-8, 10, 12-13, 15.  As an initial matter, the objection to claim 10 and the rejection of claim 12 in regards to the 112(d) rejection has been withdrawn in view of applicant’s amendments/arguments.
Response to Arguments
Re the 35 USC 103 rejection of independent claims 1, 13, and 15, applicant argues on p. 5-7, that the prior art fails to teach or render obvious that the sound information is relating to one or more sounds of the device is received at the head-mounted display device via two different methods, wherein at least a portion of the sound information is received over a communications network, and the other method is to received at least another portion of the sound information captured by a microphone.
Examiner respectfully disagrees.  
The claim limitation states, “a sound input unit configured to receive sound information from a device, where at least a portion of the sound information is received over a communication network, and where at least another portion of the sound information is captured by a microphone, located proximate to the head-mountable display.”
Kim teaches a sound input unit configured to receive sound information from a source, wherein at least a portion of the sound information is received over a communications network (see [0030], communication unit 140 may access server or cloud via a network, and transmit and receive digital data content), (see [0039], wherein the HMD obtains virtual audio signal from server through communication unit), (see [0047], wherein once the HMD transmits its position information to the server or the cloud, the server or cloud may search audio contents of sound sources located adjacently from the HMD by using the position information, then transmit the searched audio contents to the HMD, wherein a plurality of sound sources may exist near the HMD), (See [0062], wherein virtual audio, based on the real sound may be obtained from the server through the communication unit), and (See [0055], wherein HMD obtains virtual audio signal from the server, wherein the virtual audio signal is obtained based on the real sound).  Kim teaches a sound input unit configured to receive sound information from a source (audio data/virtual audio signal) wherein at least a portion of the sound information is received over a communications network (audio data/virtual audio signal information received from server or cloud, wherein virtual audio signal is obtained based on the real sound from a server through the communication unit).
Wherein at least another portion of the sound information is captured by a microphone, located proximate to the head mountable display (see [0061], in reference to Fig. 5, wherein the HMD receives real sound through the microphone unit). 
Hence, the reference explicitly teaches that sound data based on the same real sound source is received over a communications network and via a microphone unit.
Applicant further argues on p. 6-7 that Kim does not teach receiving sound information from a device.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The reference of Norris is relied upon wherein the source of received audio data can be a plurality of sources including a sound from a device source.  Norris teaches wherein the source is a device source, wherein the sound information relates to one or more output sounds of a source that is a device (see [0261] & [0093] wherein Norris teaches source of sounds processed over a communications network from a source electronic device to a user’s device, and wherein the sound output and the audio data is from an electronic device source).  Thus, Norris teaches a plurality of sound sources wherein the sound source is explicitly an electronic device.
The teachings of Kim in view of Wong and Norris teaches claim 1.  Applicant’s remaining arguments in regards to claims 2-8, 10, 12-13, 15 have been fully considered, but are not persuasive for at least the reasons above.
35 USC § 112
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation sound input unit, audio processing unit, image generation unit, and image output unit has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  (see [0059], in reference to Fig. 9,  wherein the image processing system including the HMD device includes processing units).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, 12-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160088417) in view of Wong et al. (US 8183997) and Norris et al. (US 20180139565).
	Re claim 1, Kim teaches an image processing system for generating an image for display to a user at a head-mounted display device, the system comprising:
	A sound input unit configured to receive sound information from a source, wherein at least a portion of the sound information is received over a communications network (see [0030], communication unit 140 may access server or cloud via a network, and transmit and receive digital data content), (see [0039], wherein the HMD obtains virtual audio signal from server through communication unit), (see [0047], wherein once the HMD transmits its position information to the server or the cloud, the server or cloud may search audio contents of sound sources located adjacently from the HMD by using the position information, then transmit the searched audio contents to the HMD, wherein a plurality of sound sources may exist near the HMD), (See [0062], wherein virtual audio, based on the real sound obtained from the server through the communication unit), and (See [0055], wherein HMD obtains virtual audio signal from the server, wherein the virtual audio signal is obtained based on the real sound).  Kim teaches a sound input unit configured to receive sound information from a source (audio data/virtual audio signal) wherein at least a portion of the sound information is received over a communications network (audio data/virtual audio signal information received from server or cloud, wherein virtual audio signal is obtained based on the real sound from a server through the communication unit).
	And wherein at least another portion of the sound information is captured by a microphone, located proximate to the head mounted display (see [0061], in reference to Fig. 5, wherein the HMD receives real sound through the microphone unit).  
Hence, the reference explicitly teaches that sound data based on the same real sound source is received over a communications network and via a microphone unit.
	Wherein the sound information relates to one or more sounds of the source (see [0047], wherein sound sources contain audio contents).
	An audio processing unit configured to analyse the sound information relating to the one or more sounds (see [0039], analyze the received real sound).
	Wherein the sound information includes data indicative of a sound output of the source (see [0047], wherein sound sources contain audio contents) and (see [0061-0062], in reference to Fig. 5, wherein real sound data is real sound outputted by a source, and received for processing), and (see [0055], wherein the real sound data is processed to obtain virtual audio signal).
	Kim does not explicitly teach an image generation unit configured to generate one or more image elements that indicate properties of the analysed sound information, and an image output unit configured to output display images for display to a user on the head-mounted display device, the images comprising the one or more generated image elements as an image overlay, wherein the one or more generated image elements are indicative of a direction from which the one or more sounds emanate from the source, and wherein the image generation unit generates the one or more generated image elements in response to the data indicative of the sound output from the source.
	However, Wong teaches an image generation unit configured to generate one or more image elements that indicate properties of the analysed sound information (see col 5, line 21- col 6 line 9, wherein the sound related information is shown indicated by an arrow to the user)
and an image output unit configured to output display images for display to a user on the head-mounted display device, the images comprising the one or more generated image elements as an image overlay (see col 5, lines 21-23, displaying indication in the hmd, as an  image element generated as an image overlay).
wherein the one or more generated image elements are indicative of a direction from which the one or more sounds emanate from the source (see col 5, lines 21-col 6 line 9, wherein the sound related information received from a source causes the wearable computing system to display one or more indications that indicate (i) the direction of the source of the sound and (ii) the intensity level of the sound emanating from the source).
and wherein the image generation unit generates the one or more generated image elements in response to the data indicative of the sound output from the source (see col 3, lines 61-col 4, line 8, wherein a microphone receives audio data from one or more sound sources) and (see col 9, lines 36-47, wherein additional information is provided, such as type of source outputting the sound, like a car or dog classification), and (see col 5, line 21- col 6 line 9, wherein the sound related information received from a source causes the wearable computing system to display one or more indications that indicate (i) the direction of the source of the sound and (ii) the intensity level of the sound).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim’s head mounted display system of receiving sound output information from a source for processing to explicitly include generating one or more generated image elements in response to the data indicative of the sound output from the source, as taught, by Wong, as the references are in the analogous art of hmd display systems with obtained audio data from sources.  An advantage of the modification is that it achieves the result of using the captured audio data from sources to generate image elements to display to a user to indicate direction of a source).
Kim and Wong do not explicitly teach wherein the source is a device source, wherein the sound information relates to one or more output sounds of a source that is a device.
However, Norris teaches wherein the source is a device source, wherein the sound information relates to one or more output sounds of a source that is a device ([0261] As one example, some types of sound or sources of sound are processed with servers in a network while the sound is in transit from a source electronic device to the electronic device of a user. Servers (such as those in a cloud or network) can offer faster processing or convolving of sound than local processors (e.g., a processor on a HPED or PED). For instance, for some sources of sound (e.g., telephone calls), the voice of the caller originates from the electronic device of the caller, transmits across one or more networks (e.g., the Internet), and arrives at the electronic device of the user. The electronic device of the user processes and convolves the voice of the caller with HRTFs of the user (or other sound localization information) and provides the binaural sound to the user. This process, however, can be expedited or processing resources conserved or limited at the electronic device of the user. Specifically, as the voice of the caller transmits across the network, servers process and/or convolve the sound with the HRTFs of the user (or other sound localization information) and provide the binaural sound to the electronic device of the user. One or more faster processors of the network or cloud servers convolve the voice after it leaves the electronic device of the caller but before it arrives to the electronic device of the user. The electronic device of the user saves processing resources), and ([0093] Audio can have many different sources. Examples of some of these sources include, but are not limited to, sound sources shown in example embodiments, a telephone or HPED that makes telephone calls, a computer program (e.g., an IPA or IUA), the internet (e.g., YOUTUBE or other media streaming service), another person or physical environment (e.g., a person that captures binaural sound with two microphones and shares this sound), an electronic device (e.g., a server or a HPED), a music library or music player, a video player, a software application (e.g., a virtual reality (VR) game), memory (e.g., a flash memory device, a compact disk (CD), a digital versatile disk (DVD), a solid state drive, a hard drive, etc.), a television (TV) or radio emission or broadcast, a wireless transmission, an appliance, a car, a public kiosk, a security system, a medical device, a home entertainment system, a public entertainment system, and a virtual sound source, such as a speaker in a virtual reality (VR) space or as an augmented reality (AR) fixture or character).  Norris teaches source of sounds processed over a communications network from a source electronic device to a user’s device, wherein the sound output and the audio data is from an electronic device source.
Kim, Wong, and Norris teaches claim 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim and Wong’s hmd audio/visual system to explicitly include receiving sound relating to one or more sounds of another device, as taught by Norris, as the references are in the analogous art of audio processing of sound sources.  An advantage of the modification is that it achieves the result of explicitly receiving sound and audio data from other sources including electronic devices.
Re claim 2, Kim, Wong, and Norris teaches claim 1.  Furthermore, Wong teaches wherein the direction is relative to a current orientation of the head mounted display (see col 4, lines 51-66 in reference to Fig. 2, wherein the direction of the sound is determined using microphones of the wearable computer system and is thus the direction is relative to the current orientation of the head mounted display).  For motivation, see claim 1.
Re claim 3, Kim, Wong, and Norris teaches claim 1.  Furthermore, Wong teaches wherein the one or more generated image elements are indicative of a volume of the one or more sounds (see col 5, lines 57-58 and col 6, lines 24-25, and col 6, lines 55-58, wherein a graphical indication of volume is represented by the size of the arrows, halos, or circular indicators) and (see col 5, line 21- col 6 line 9, wherein the sound related information received from a source causes the wearable computing system to display one or more indications that indicate (i) the direction of the source of the sound and (ii) the intensity level of the sound).
For motivation, see claim 1.
Re claim 4, Kim, Wong, and Norris teaches claim 1.  Furthermore, Wong teaches wherein the one or more generated image elements are indicative of a classification of a type of the one or more sounds (see col 9, lines 36-47, wherein additional information is provided, such as type of source like a car or dog classification).  For motivation, see claim 1.
Re claim 5, Kim, Wong, and Norris teaches claim 1.  Furthermore, Wong teaches wherein the one or more generated image elements are generated with one or more of a particular colour, display location, intensity, shape, or size to indicate a property of the one or more sounds (see col 6, lines 24-30 various type of color coding or shapes/sizes used).  For motivation, see claim 1.
Re claim 6, Kim, Wong, and Norris teaches claim 1.  Furthermore, Wong teaches wherein if the direction from which the one or more sounds emanate is not within a field of view of the user, the one or more generated image elements include an image element that is displayed at an edge of the field of view in a corresponding direction (see col 7, line 49-col 8 line 6, wherein peripheral display of an indication relative to an audio source outside the user’s view, and flashing light at point 470 in periphery 472 of display 450 in Fig. 4c being at the edge and corresponding direction).  For motivation, see claim 1.
Re claim 7, Kim, Wong, and Norris teaches claim 1.  Furthermore, Wong teaches wherein the one or more generated image elements identify a source of the one or more sounds (col 9, lines 36-47 wherein additional information including a type of source is provided).  For motivation, see claim 1.
Re claim 10, Kim, Wong, and Norris teaches claim 1.  Furthermore, Wong teaches wherein the received sound information also comprises position information of the device (see col 4, lines 21-66 in reference to Fig. 2, wherein the direction of the sound is determined using microphones of the wearable computer system and wherein source of sound is located in a region) and (see col 9, lines 36-46, wherein the source of the sound is indicated such as dog, car, etc.).  For motivation, see claim 1.
Re claim 12, Kim, Wong, and Norris teaches claim 1.  Furthermore, Kim teaches further comprising the head mountable display device (See [0055], wherein HMD obtains virtual audio signal from the server, wherein the virtual audio signal is obtained based on the real sound).
Claims 13 and 15 claims limitations in scope to claim 1 and is rejected for at least the reasons above.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160088417) in view of Wong et al. (US 8183997) and Norris et al. (US 20180139565) and Faaborg et al. (US 20170038837).
Re claim 8, Kim, Wong, and Norris teaches claim 7.  Furthermore, Norris teaches wherein the one or more generated image elements highlight an object indicting the source of the one or more sounds to identify it in the image displayed to the user (see [0182], wherein a particular animal is highlighted or provided a visual indicia so the user sees which animal is perceived as talking (the sound source)).  For motivation, see claim 1.
Kim, Wong, and Norris do not explicitly teach wherein the highlight is one or more outside edges of an object.
However, Faaborg teaches wherein the highlight is one or more outside edges of an object (see [0081], flash, outline, highlight of a book as an indication, wherein outlining an object is interpreted as a highlight indication of one or more edges of an object).
Kim, Wong, Norris, and Faaborg teaches claim 8.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim, Wong, and Norris’s head mounted display system of highlighting objects to explicitly include highlighting such as an outline of an object, as taught by Faaborg, as the references are in the analogous art of head-mounted display systems with visual indications to a user.  An advantage of the modification is that it teaches the result of providing for more types of visual indicators such as highlights of edges, outlines, flashing, and other well know virtual indicators to display to a user in regards to an indicated object displayed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/             Primary Examiner, Art Unit 2616